[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The plaintiff's motion to strike is granted for the following reasons. As to the first and second special defenses, neither the Home Solicitation Sales Act (C.G.S. § 42-134a et seq.) Nor the Home Improvement Act (C.G.S. § 20-418 et seq.), in the court's opinion apply to this case involving services rendered by the plaintiff to a condominium association.
As to the third and fourth special defenses, this is an action on an account and was brought within 6 years as required by Connecticut General Statutes § 52-576. Section 52-581
applies to executory contracts.
As to the fifth special defense, this is an action on an account, the oral agreement alleged is not by its terms one which cannot be performed within one year and thus does not come with C.G.S. § 52-550.
The counterclaim must also be stricken for the reasons set forth concerning the first and second special defenses.
THOMPSON, J. CT Page 190